DETAILED ACTION
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 24, 2021 has been entered.  
Claims 21-27, 29-37, 39-45, and 47-50 are currently pending and directed toward SYSTEMS AND METHODS FOR CRYPTOGRAPHIC AUTHENTICATION OF CONTACTLESS CARDS.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with regards to claims 21-27, 29-37, 39-45, and 47-50 have been fully considered, but they are not persuasive in regards to claims 40-45, 47, and 50.
for at least the reasons” argument – Applicant argues that Savolainen does not teach or suggest an application configured to "after a successful decryption of the transmission data, remove one 
Response: Applicant arguments are persuasive in regards to claims 21 and 31, but not to claim 40, because it was not amended with the same or similar limitations.
Conclusion -Therefore, in view of the above reasons, Examiner maintains rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over SAVOLAINEN et al. (US 2015/0199673, Pub. Date: Jul. 16, 2015), hereinafter referred to as SAVOLAINEN.
As per claim 40, SAVOLAINEN teaches a contactless card comprising: a memory containing one or more applets and a key; a communication interface (SAVOIAINEN, [0019]); and
one or more processors in communication with the memory and communication interface, wherein the contactless card is configured to create a cryptogram using the key (SAVOIAINEN, [0019], [0046]) when the communication interface is within a range of a communication field of an application comprising instructions for execution on a receiving device (SAVOIAINEN, [0014]), and
wherein the cryptogram is transmitted, via the communication interface, to the application (SAVOIAINEN, [0016], [0014]) for validation (SAVOIAINEN, [0019], [0046]) and the removal of restrictions precluding access to content (SAVOIAINEN, [0046], [0012], see also [0055 ]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41-45, 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over SAVOLAINEN et al. (US 2015/0199673, Pub. Date: Jul. 16, 2015), in view of Treyz et al. (US 2008/0228600, Pub. Date: Sep. 18, 2008), hereinafter referred to as SAVOLAINEN and Treyz respectively.
As per claim 41, SAVOLAINEN teaches the contactless card of claim 40, but does not teach media content and trivia, Treyz however teaches wherein the content comprises at least one selected from the group of media content and trivia (If desired, a shopping list may be created based on video content. The video content may be displayed on inhome electronic equipment or the handheld computing device. Treyz, [0029]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

As per claim 42, SAVOLAINEN in view of Treyz teaches the contactless card of claim 41, wherein the media content is associated with at least one selected from the group of at least a Reminder messages 658 and other such messages may also contain promotional material that is unrelated to the merchant sending the reminder. For example, a reminder for a movie may contain an advertisement for an automobile. Treyz, [0352]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

As per claim 43, SAVOLAINEN in view of Treyz teaches the contactless card of claim 40, wherein the content comprises one or more benefits based on criteria (A supermarket shopping assistance service may be used to display information on products available in a supermarket. Targeted specials and other advertising and promotional material may be displayed on the handheld computing device. Such promotional material may be displayed in combination with shopping list information. Treyz, [0025]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

claim 44, SAVOLAINEN in view of Treyz teaches the contactless card of claim 43, wherein the criteria is associated with membership to at least one selected from the group of a club, a group, a loyalty program, an institution, and a qualifying list (If desired, location-based shopping services may be provided. For example, location-based advertisements may be displayed on the handheld computing device. Manufacturers may provide discounts and other financial benefits to supermarket customers using handheld computing devices. Treyz, [0026]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

As per claim 45, SAVOLAINEN in view of Treyz teaches the contactless card of claim 44, wherein the qualifying list is based on at least one selected from the group of purchase of an item, purchase from a merchant, and amount in excess of a threshold in a predetermined time period (The promotional material that is displayed may be targeted based on the contents of the shopping list. For example, if a shopping list includes a particular dessert item, logos and advertisements for dessert-related products may be displayed. Treyz, [0025]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

As per claim 47, SAVOLAINEN in view of Treyz teaches the contactless card of claim 40, wherein the one or more restrictions comprises at least one selected from the group of an advertisement, a survey, payment, and limited views (Restrictions may be imposed on the use of handheld computing device 12 for financial transactions such as transactions involving the wireless purchase of products or services. This may allow,for example, a parent to control or monitor the shopping behavior of a child who is using handheld computing device 12. As an example, information on the location of handheld computing device 12 and information on each financial transaction made using handheld computing device 12 may be supplied to a service provider over a local or remote wireless link. The parent may access the service provider using a web interface or the like to view a report on the status of handheld computing device 12. Treyz, [0369]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

As per claim 50, SAVOLAINEN in view of Treyz teaches the contactless card of claim 40, wherein the one or more restrictions includes a request for payment information (If the user selects an option such as option 598 of FIG. 56, handheld computing device 12 may display a screen such as screen 602 of FIG. 57. In the example of FIG. 56, the user must make a financial commitment to reserve the discount being offered. An option such as option 604 may be used to charge the user's mall account or other such   account. An option such as option 606 may be used to charge the user's credit card or debit card account. If information for financial transactions has been provided to handheld computing device 12, handheld computing device 12 may use this information responding to the request of screen 602. Treyz, [0335]).
SAVOLAINEN in view of Treyz are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify SAVOLAINEN in view of Treyz. This would have been desirable because the handheld computing device may have an expansion slot that accepts accessories such as local wireless communications accessories. Accessories may include a bar code scanner, a radio-frequency identification (RFID) unit, a smart card attachment, etc. These attachments may be integrated into the handheld computing device if desired (Treyz, [0012]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,511,443. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 21, 31 and 40 of the instant application correspond to elements of claims 1-20 of the U.S. Patent No. 10,511,443. The above claims of the present application would have been obvious over claims of U.S. Patent No. 10,511,443 because each element of the claims of the In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Allowable Subject Matter
Claims 21-27, 29-37, 39, 48, and 49 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references teaches an application configured to "after a successful decryption of the transmission data, remove one or more restrictions from content, the one or more restrictions precluding access to the content" and "provide access to the content," in combination with other limitations of independent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/OLEG KORSAK/
Primary Examiner, Art Unit 2492